The appeal in this case is from an order granting a motion to strike a part of paragraph 1 and all of paragraph 4 of an answer attempting to set up an affirmative defense to an amended bill to foreclose a mortgage.
The order appealed from should be affirmed on authority of the opinion in the case of Ray vs. Williams, 55 Fla. 723, 46 So. 158; Busch vs. Baker, 79 Fla. 113, 83 So. 704; and Davis Mercantile Co. vs. Gillette, 82 Fla. 340, 90 So. 189, and it is so ordered.
Affirmed.
BUFORD, C.J., AND ELLIS AND BROWN, J.J., concur.
WHITFIELD, P.J., AND TERRELL AND DAVIS, J.J., concur in the opinion and judgment. *Page 653